  Case 20-03404 Document 1-25 Filed in TXSB on 08/28/20 Page 1 of 6




                 Exhibit 25
  August 26, 2020 email from Gregory
Pesce to Andrew Zatz, Geoffrey Harrison
      and Brian Schartz re Revised
       Confidentiality Agreement
                                                                                                                                                                               Case 20-03404 Document 1-25 Filed in TXSB on 08/28/20 Page 2 of 6


Sy Polky

From:                                                                                                                                                                                                                              Pesce, Gregory F. <gregory.pesce@kirkland.com>
Sent:                                                                                                                                                                                                                              Wednesday, August 26, 2020 8:47 AM
To:                                                                                                                                                                                                                                Zatz, Andrew; Geoffrey L. Harrison; Schartz, Brian
Cc:                                                                                                                                                                                                                                Zakia, Jason; Shahid Ghauri; Tracy W. Krohn; Janet Yang; Herman, Neil E.; Ben Meir, Maya
Subject:                                                                                                                                                                                                                           RE: Arena Energy - Confidentiality Agmt w W&T Offshore
Attachments:                                                                                                                                                                                                                       Arena - Letter to W&T [K&E Draft 8-26]_(70634405_9)-2.PDF


Andrew: Please see the attached correspondence.


Gregory F. Pesce
-----------------------------------------------------
KIRKLAND & ELLIS LLP
300 North LaSalle, Chicago, IL 60654
T +1 312 862 2642 M +1 312 613 8501
F +1 312 862 2200
-----------------------------------------------------
gregory.pesce@kirkland.com


From: Zatz, Andrew <azatz@whitecase.com>
Sent: Tuesday, August 25, 2020 7:03 PM
To: gharrison@susmangodfrey.com; Schartz, Brian <bschartz@kirkland.com>; Pesce, Gregory F.
<gregory.pesce@kirkland.com>
Cc: Zakia, Jason <jzakia@whitecase.com>; Shahid Ghauri <sghauri@wtoffshore.com>; Tracy W. Krohn
<tracy@wtoffshore.com>; Janet Yang <jyang@wtoffshore.com>
Subject: RE: Arena Energy ‐ Confidentiality Agmt w W&T Offshore
I am writing to follow up on the below and am looping in the K&E team. We are available for a call tomorrow to discuss if that would be helpful to get the Confidentiality Agreement finalized and signed up. Best regards, Andrew Zatz | Pa




                                               To help protect y
                                               Micro so ft Office p
                                               auto matic downlo
                                               picture from the




I am writing to follow up on the below and am looping in the K&E team.

We are available for a call tomorrow to discuss if that would be helpful to get the Confidentiality Agreement finalized
and signed up.

Best regards,
Andrew Zatz | Partner
T +1 212 819 8504 M +1 845 558 1024 E azatz@whitecase.com
White & Case LLP | 1221 Avenue of the Americas | New York, NY 10020-1095




From: Zatz, Andrew
Sent: Monday, August 24, 2020 9:29 PM
To: 'gharrison@susmangodfrey.com' <gharrison@susmangodfrey.com>
Cc: Zakia, Jason <jzakia@whitecase.com>; 'Shahid Ghauri' <sghauri@wtoffshore.com>; 'Tracy W. Krohn'
<tracy@wtoffshore.com>; 'Janet Yang' <jyang@wtoffshore.com>
Subject: Arena Energy ‐ Confidentiality Agmt w W&T Offshore

Geoffrey,


                                                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                                                                                                         001
                  Case 20-03404 Document 1-25 Filed in TXSB on 08/28/20 Page 3 of 6

  On behalf of W&T Offshore, attached are clean and marked copies of a revised Confidentiality Agreement with Arena
Energy reflecting our comments. As W&T has made clear in the past, while W&T is happy to protect the Company’s
confidential information, this agreement should not limit W&T’s ability to discuss any proposal it may submit with the
Company’s creditors and other stakeholders. To be clear, W&T seeks the ability to discuss its proposal with these
parties; not any confidential information the Company may share with it. We are happy to discuss our mark up. Thank
you for your prompt attention.

Best regards,
Andrew Zatz | Partner
T +1 212 819 8504 M +1 845 558 1024 E azatz@whitecase.com
White & Case LLP | 1221 Avenue of the Americas | New York, NY 10020-1095




==============================================================================
This email communication is confidential and is intended only for the individual(s) or entity named above and
others who have been specifically authorized to receive it. If you are not the intended recipient, please do not
read, copy, use or disclose the contents of this communication to others. Please notify the sender that you have
received this email in error by replying to the email or by telephoning +1 212 819 8200. Please then delete the
email and any copies of it. Thank you.

Our external privacy policy is available on https://www.whitecase.com/privacy-policy.


==============================================================================




                                                                   2
                                                                                                         002
                       Case 20-03404 Document 1-25 Filed in TXSB on 08/28/20 Page 4 of 6




                                                                       300 North LaSalle
                                                                       Chicago, IL 60654
           Gregory F. Pesce                                              United States
         To Call Writer Directly:                                                                                                       Facsimile:
           +1 312 862 2642                                              +1 312 862 2000                                              +1 312 862 2200
      gregory.pesce@kirkland.com
                                                                       www.kirkland.com




                                                                     August 26, 2020

              Via Electronic Mail

              Andrew Zatz
              White & Case LLP
              1221 Avenue of the Americas
              New York, New York 10020-1095


                                  Re: In re Arena Energy, LP, et al., No. 20-34215 (Bankr. S.D. Tex.)

          Dear Mr. Zatz:

                   As you know, Kirkland & Ellis LLP is counsel to Arena Energy, LP (“Arena”) and certain
          affiliates, as debtors and debtors in possession (collectively, the “Debtors”), in the above-captioned
          proceedings. We assume that, notwithstanding Locke Lord LLP’s appearance at the first day
          hearing of Arena’s chapter 11 cases and its correspondence to me on Friday, White & Case LLP
          now represents W&T Offshore, Inc. (“W&T”) in this matter, including with respect to the subject
          matter of your email correspondence dated August 24, 2020. Please let us know if that assumption
          is incorrect.

                 The Debtors filed for chapter 11 with a value-maximizing Restructuring Support and Plan
          Sponsor Agreement (the “RSA”).1 The RSA is the result of a months-long process and hard-
          fought negotiations spearheaded by the independent Transaction Committee with the assistance of
          Evercore Group, L.L.C. (“Evercore”), Arena’s investment banker. The results of that process
          speak for themselves: approximately 72.4% of Arena’s revolving facility lenders and
          approximately 94% of its term loan lenders have signed the RSA.

                 Arena’s exhaustive efforts to reach broad-based agreement on the RSA involved
          Evercore’s extensive marketing of Arena’s assets to approximately 900 third parties—including
          W&T, whom Evercore vigorously pursued even though W&T refused to sign a standard form of
          non-disclosure agreement on at least two separate occasions. Arena, through the Transaction

          1      Capitalized terms used but not defined herein shall have the meaning otherwise ascribed to such terms in the
                 RSA.      The RSA and accompanying Plan Sponsor Agreement are available free of charge at
                 http://www.kccllc.com/arena.



Beijing       Boston   Dallas   Hong Kong   Houston   London   Los Angeles   Munich   New York   Palo Alto   Paris   San Francisco    Shanghai   Washington, D.C.

                                                                                                                                                 003
        Case 20-03404 Document 1-25 Filed in TXSB on 08/28/20 Page 5 of 6




Andrew Zatz
August 26, 2020
Page 2


Committee and its advisors, at all times kept its revolving facility lenders apprised of W&T’s
various efforts and proposals. We also understand that W&T approached Arena’s revolving
facility lenders at least once before the petition date to submit a “tender offer” to purchase all or a
portion of their claims, which a significant number of those lenders rejected. W&T itself informed
us that W&T is in possession of Arena’s confidential information (which W&T obtained
improperly from a third party), despite having never signed a non-disclosure agreement with
Arena.2 W&T did not put forth a higher or otherwise better proposal than the settlement
contemplated by the RSA before the petition date, and, for that reason, Arena and its creditors
rejected W&T’s various overtures.

        At Friday’s hearing, W&T’s counsel indicated that W&T had “spen[t] significant time and
expense”3 in the prepetition process and, shortly after the hearing, shared with me a high-priority
diligence list. Both of these actions led us to believe that W&T was prepared to submit a binding
bid, and, on Sunday, the Transaction Committee directed me to facilitate that dialogue by (again)
sharing a standard form of non-disclosure agreement with W&T’s counsel.

        Unfortunately, although W&T has changed counsel, it has not changed its approach to
Arena. W&T has not submitted a bid or proposal and, as your most recent correspondence
indicates, W&T does not intend to do so. Rather, W&T wishes “to discuss any proposal it may
submit with the Company’s creditors and other stakeholders,” including, it would appear, creditors
who are party to the RSA and, as such, are contractually prohibited from engaging in such
discussions.4

       The Transaction Committee fully stands behind our representation to the Court at Friday’s
hearing that Arena may continue to consider any higher and better bid, in each case, strictly as
permitted by, and subject to the express terms of, the RSA.5 Arena cannot, however, agree to a
form of a non-disclosure agreement that could potentially permit a third party to circumvent the


2   Separately, our co-counsel, Susman Godfrey L.L.P., on August 23, 2020, demanded the return or destruction of
    the improperly-obtained confidential information, and that demand remains in place. Please expect to
    communicate with my firm regarding the Debtors’ chapter 11 cases and with Susman Godfrey L.L.P. regarding
    the information currently improperly in your client’s possession. To be clear, all rights (including to seek relief
    before the bankruptcy court with respect to such matter) are fully reserved in all respects.

3   Aug. 21, 2020 Hr’g Tr. at 20:22-3.

4   See RSA § 4.01(a)(i); RSA § 4.01(b)(i).

5   See RSA § 13.03(c).




                                                                                                                004
          Case 20-03404 Document 1-25 Filed in TXSB on 08/28/20 Page 6 of 6




Andrew Zatz
August 26, 2020
Page 3


value-maximizing settlement reflected in the RSA.6 The Transaction Committee strongly believes
this is a particularly significant consideration as Arena heads into the vast uncertainty facing
Arena’s assets on account of the just-started hurricane season in the Gulf of Mexico.7

         W&T has been involved in Arena’s process for months, having twice submitted proposals
to Arena and, as we understand it, having submitted at least one proposal to Arena’s revolving
facility lenders, all without having signed a non-disclosure statement agreement with Arena. If
W&T desires to submit yet another proposal, it is free to do so and the Transaction Committee
will, as previously communicated to the Court, consider such bid or proposal, in each case, strictly
as permitted by, and subject to the express terms of, the RSA.

       As it currently stands, the RSA remains the only fully-committed transaction available to
Arena. Therefore, the RSA is the only path forward that the Transaction Committee believes will
maximize the value of Arena’s estates.

       As noted in Geoffrey L. Harrison’s August 23, 2020 letter, all rights are reserved and none
are waived.

                                                               Sincerely,



                                                               Gregory F. Pesce




cc:       Geoffrey L. Harrison



6     And, even if the form of non-disclosure agreement worked for Arena, we would not be in a position to execute it
      until W&T had provided Arena with a written proposal. See RSA § 9.02(c).

7     Arian Campo-Flores, “Hurricane Laura Bears Down on Texas and Louisiana, Forecast to Grow,” Wall St. J.,
      Aug. 25, 2020.




                                                                                                              005
